 

Exhibit 10.16

 

1995 SUPPLEMENTAL COMPENSATION AGREEMENT

 

This 1995 Supplemental Compensation Agreement is entered into on the date last
noted below by Union Bank and Trust Company, a corporation having its principal
office in Bowling Green, Virginia, (the “Bank”) and Ronald L. Hicks (the
“Director”).

 

WITNESSETH

 

WHEREAS, the Director has and continues to serve as a member of the Board of
Directors of the Bank; and

 

WHEREAS, the Director and the Bank have previously entered into a Deferred
Supplemental Compensation Agreement dated December 19, 1985 (the “Old
Agreement”) pursuant to which the Bank would reward the Director for past and
future services and for agreeing to defer certain remuneration for services as a
director by providing the Director with a deferred supplemental compensation
benefit pursuant to the terms of the Old Agreement; and

 

WHEREAS, the Director and the Bank mutually desire to restructure the Old
Agreement and to clarify the provision of benefits thereunder in the form of
this 1995 Supplemental Compensation Agreement

 

NOW, THEREFORE, in consideration of the premises herein, and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Bank and
the Director agree to amend and restate the Old Agreement to provide for
deferred supplemental compensation as follows:

 

1.            Definitions. The following terms shall have the following meaning
for purposes of this Agreement:

 

(a)          “Beneficiary”: The person or persons designated by the Director or
otherwise entitled pursuant to this Agreement to receive benefits under this
Agreement after the death of the Director.

 

(b)          “Death Benefit Amount”: The annual amount which the Director’s
Beneficiary is entitled to receive pursuant to this Agreement in the event of
the Director’s death before his Normal Retirement Date. The annual amount is
$18,513.

 

(c)          “Normal Retirement Date”: The last day of the month in which the
Director reaches age 65.

 

(d)          “Supplemental Compensation Amount”: The annual amount which the
Director is entitled to receive pursuant to this Agreement. The annual amount is
$55,364.

 

2.            Deferred Amount. The amount which the Director agreed to defer
under the Old Agreement shall continue to be deferred pursuant to the terms of
this Agreement. The amount deferred was $2,520. The Director relinquishes all
right to the amount deferred and agrees that his only rights are those provided
under this Agreement.

 

 

 

 

3.            Supplemental Compensation at Normal Retirement Date.

 

(a)          If the Director is living on his Normal Retirement Date, the
Director shall be entitled to receive from the Bank his Supplemental
Compensation Amount, commencing on the first day of the first month after his
Normal Retirement Date and payable for ten (10) years in one hundred twenty
(120) equal monthly installments on the first day of each month.

 

(b)          If the Director should become entitled to benefits under this
paragraph and then die after his Normal Retirement Date, but prior to receiving
all the payments due hereunder, then in that event, the balance of the one
hundred twenty (120) payments that would have been payable to the Director shall
be payable to his Beneficiary.

 

4.            Death prior to Normal Retirement Date. In the event the Director
dies prior to his Normal Retirement Date, the Director’s Beneficiary shall be
entitled to receive from the Bank the Death Benefit Amount, commencing within 60
days of the Director’s death and payable for ten (10) years in one hundred
twenty (120) equal monthly installments on the first day of each month.

 

5.            Continuation of Bank Obligations. The Bank agrees that it will not
merge or consolidate with any other Bank or organization, or permit its business
activities to be taken over by any other organization, unless and until the
succeeding or continuing Bank or organization shall expressly assume the rights
and obligations of the Bank herein set forth. The Bank further agrees that it
will not cease its business activities or terminate its existence, other than as
heretofore set forth in this subparagraph, without having made adequate
provision for the fulfilling of its obligations hereunder.

 

6.            Commutation of Payment to Beneficiary.

 

(a)          In the sole discretion of the Bank, any benefit payable hereunder
to the Director’s Beneficiary may be paid in a single lump sum payment to the
Beneficiary.

 

(b)          Whenever the Bank elects to pay the appropriate remaining benefit
in a single lump sum payment, the actual amount paid shall be discounted and
paid in an actuarial equivalent lump sum assuming a discount interest factor
based on the Bank’s prime rate average for the 24 months immediately preceding
the date of payment.

 

7.            Beneficiary Designation.

 

(a)          The Director shall have the right to notify the Administrator in
writing of any designation of a Beneficiary to receive, if alive, benefits under
the Plan in the event of his death. Such designation may be changed from time to
time by notice in writing to the Administrator.

 

(b)          If the Director dies without having designated a Beneficiary, or if
the Beneficiary so designated has predeceased the Director or, except when his
Beneficiary is his spouse, cannot be located by the Administrator within one
year after the date when the Administrator commenced making a reasonable effort
to locate such Beneficiary, then his surviving spouse, or if none, then his
descendants, per stirpes, or if none, then the executor or the administrator of
his estate shall be deemed to be his Beneficiary.

 

(c)          Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary. If a Beneficiary shall survive the Director, but shall die before
the entire benefit payable to such Beneficiary has been distributed, then absent
any other provision by the Director, the unpaid amount of such benefit shall be
distributed to the estate of the deceased Beneficiary. If multiple Beneficiaries
are designated, absent provisions by the Director, those named or the survivors
of them shall share equally any benefits payable under the Plan. Any
Beneficiary, including the Director’s spouse, shall be entitled to disclaim any
benefit otherwise payable to him under this Agreement.

 

2

 

 

8.            Benefit Determination and Payment Procedure. The Board shall make
all determinations concerning eligibility for benefits under this Agreement, the
time or terms of payment, and the forms or manner of payment to the Director.
The Board shall have the right to interpret, construe and implement the
provisions of this Agreement. The secretary of the Board shall promptly notify
the Bank of any determination that benefit payments are due or should be ceased
and shall promptly provide to the Bank all other information necessary to allow
the Bank to carry out said determination, whereupon the Bank shall pay or cease
to pay such benefits in accordance with the Board’s determination. If the
Director is a member of the Board, the Director shall not participate in any
decision relating to this Agreement.

 

9.            Claims Procedure.

 

(a)          Initial Procedure. The Director or his Beneficiary (the “claimant”)
shall have the right to request any benefit under this Agreement by filing a
written claim for any such benefit with the Bank. The Board shall give such
claim due consideration and shall either approve or deny it in whole or in part.
Notice of any denial thereof, in whole or in part, shall be delivered to, and a
receipt therefor shall be obtained from, the claimant or the claimant’s duly
authorized representative or such notice of denial shall be sent by registered
mail to the claimant or the claimant’s duly authorized representative at the
address shown on the claim form or such individual’s last known address. Such
notice of denial shall be written in a manner calculated to be understood by the
claimant and shall:

 

(i)          set forth a specific reason or reasons for the denial,

 

(ii)         make specific reference to the pertinent provisions of this
Agreement on which any denial of benefits is based,

 

(iii)        describe any additional material or information necessary for the
claimant to perfect the claim and explain why such material or information is
necessary, and

 

(iv)        explain the claim review procedure of subparagraph (b).

 

(b)          Review Procedure. If the claimant’s claim filed pursuant to
subparagraph (a) has been denied, in whole or in part, the claimant may, within
ninety (90) days following receipt of notice of such denial, or following the
expiration of the applicable period provided for in subparagraph (a) for
notifying the claimant of the decision on the claim if no notice of denial is
provided, make written application to the Board for a review of such claim,
which application shall be filed with the Bank. For purposes of such review, the
claimant or the claimant’s duly authorized representative may review documents
pertinent to such claim and may submit to the Board written issues and comments
respecting such claim. The Board may, within thirty (30) days of receipt of the
claimant’s application for review, schedule and hold a hearing, if the claimant
desires to make an oral presentation. The claimant shall be given not less than
ten (10) days notice of the date set for the hearing. The Board shall make a
full and fair review of any denial of a claim for benefits and issue its
decision thereon promptly. Such decision shall be in writing, shall be delivered
by the Board to the claimant and shall:

 

(i)          include specific reasons for the decision,

 

(ii)         be written in a manner calculated to be understood by the claimant,
and

 

3

 

 

(iii)        contain specific references to the pertinent provisions of this
Agreement on which the decision is based.

 

The Board’s decision made in good faith shall be final.

 

10.          Funding.

 

(a)          Funding from Bank’s General Assets. The undertaking to pay the
benefits hereunder shall be an unfunded obligation payable solely from the
general assets of the Bank and subject to the claims of the Bank’s creditors. To
the extent that the Director or his Beneficiary acquires a right to receive
payments from the Bank under this Agreement, such rights shall be no greater
than the right of any unsecured general creditor of the Bank.

 

(b)          No Trust or Fiduciary Relationship. Nothing contained in this
Agreement and no action taken pursuant to the provisions of this Agreement shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Bank and the Director or his Beneficiary.

 

11.          Payments Subject to Tax Withholding. To the extent that payments
under this Agreement are subject to federal or state income tax, employment tax
and other tax withholding required by the Internal Revenue Code and applicable
state law, applicable taxes shall be withheld from such payments; and the
Director agrees to reimburse the Bank for any such taxes which are not actually
withheld (but only to the extent of payments actually received by the Director
if not a common-law employee or earned and vested if a common-law employee).

 

12.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the matters set forth herein and supersedes
all prior agreements and understandings between the parties with respect to the
same.

 

13.          Modification. No provision of this Agreement, including any
provision of this paragraph, may be modified, deleted or amended in any manner
except by an agreement in writing executed by both of the parties.
Notwithstanding the foregoing, the Board may unilaterally determine to pay the
remaining future amounts due under this Agreement at any time and then terminate
this Agreement.

 

14.          Miscellaneous.

 

(a)          Non-assignability. The interests of the Director and his
Beneficiary under this Agreement are not subject to claims of the Director’s
creditors; and the Director and his Beneficiary shall not have any right to
sell, assign, transfer or otherwise convey the right to receive any payments
hereunder or any interest under this Agreement, which payments and interest are
expressly declared to be non-assignable and non-transferable. The Director may
not assign this Agreement or any interest herein or delegate any duty or
obligation incurred by the Director hereunder to another.

 

(b)          Payment if Director or Beneficiary Is Incompetent. If the Director
or his Beneficiary is adjudged to be legally incapable of giving valid receipt
and discharge for benefits under this Agreement or is deemed so by the Bank,
payment will be paid to such person as the Bank may designate for the benefit of
the Director or his Beneficiary. Such payments shall be considered a payment to
the Director or his Beneficiary and shall, to the extent made, be deemed a
complete discharge of any liability for such payments under this Agreement.

 

4

 

 

(c)          Distribution of Benefit When Director Cannot Be Located. The Bank
shall make all reasonable attempts to determine the whereabouts of the Director
or his Beneficiary, including the mailing by certified mail of a notice to the
last known address shown on the Bank’s records. If the Bank is unable to locate
the Director or his Beneficiary entitled to benefits hereunder, the Bank shall
continue to hold the benefit payments due, subject to any applicable statute of
escheats.

 

(d)          Right to Require Information and Reliance Thereon. The Bank shall
have the right to require the Director and his Beneficiary to provide it with
such information, in writing, and in such form as it may deem necessary to the
administration of this Agreement and may rely thereon in carrying out its duties
hereunder. Any payment to or on behalf of the Director or his Beneficiary in
accordance with the provisions of this Agreement in good faith reliance upon any
such written information provided by the Director, his Beneficiary or any other
person to whom such payment is made shall be in full satisfaction of all claims
by the Director or his Beneficiary.

 

(e)          Notices. All notices, requests, consents and other communications
to, upon, and between the parties shall be in writing and shall be deemed to
have been given, delivered, or made when personally delivered or when sent or
mailed by certified mail, postage prepaid and return receipt requested, to the
Bank at Union Bank and Trust Company, P.O. Box 446, Bowling Green, Virginia
22427-0446, Attention its President, and to the Director at the address last
known to the Bank at the time of execution of this Agreement, or at such other
address as either party may specify by written notice to the other.

 

(f)           Delegation of Authority. Whenever the Bank is permitted or
required to perform any act, such act may be performed by its President or other
person duly authorized by the Board or its President.

 

(g)          Service of Process. The President of the Bank shall be the agent
for service of process on this Agreement.

 

(h)          Governing Law. This Agreement shall be construed, enforced and
administered in accordance with the laws of the Commonwealth of Virginia, and
any federal law which preempts the same.

 

(i)           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Bank, its successors and assigns, and the Director and the
Director’s Beneficiary, heirs, executors, administrators and legal
representatives.

 

(j)           Severability. If any provision of this Agreement should for any
reason be declared invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions shall nevertheless remain in full force
and effect.

 

(k)          Effect on Prior Employment or Consulting Agreement. This Agreement
shall not be considered and construed to modify, amend and supersede any and all
employment agreements and consulting arrangements between the Bank or any of its
affiliates and the Director heretofore entered unless specifically otherwise
provided

 

(l)           Gender and Number. In the construction of this Agreement, the
masculine shall include the feminine or neuter and the singular shall include
the plural and vice-versa in all cases where such meanings would be appropriate.

 

(m)         Titles and Captions. Titles and captions and headings herein have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

5

 

 

(n)          Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original.

 

(o)          ERISA. This Agreement may be considered an employee pension benefit
plan under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), if the Director has served as a common-law employee of the Bank or
any of its affiliates during any period to which this Agreement relates. In such
event, this Agreement is designated as an unfunded arrangement maintained
primarily for the purpose of providing deferred compensation for one of the
Bank’s employees who is a member of a select group of management or highly
compensated employees as described in ERISA, and shall be interpreted and
administered as such. For such purposes, the Bank shall be considered the plan
administrator hereof.

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be signed by its duly
authorized officer pursuant to the authority of its Board of Directors, and the
Director has signed this Agreement thereby agreeing to its terms and conditions,
as of the respective dates noted below.

 

Date: June 25, 1995   UNION BANK AND TRUST COMPANY               By:         Its
President         Date: June 25, 1995           Ronald L. Hicks

 

6

 

 

1995 SUPPLEMENTAL COMPENSATION AGREEMENT

 

Beneficiary Designation

 

Director’s Name:     Soc. Sec. No.:  

 

Marital Status: ¨ Not Married ¨ Married - Spouses Name:  



            Spouse’s Soc. Sec. No.:  

 

I hereby designate the person(s) or entity(ies) named below as beneficiary of my
benefit upon my death under that certain 1995 Supplemental Compensation
Agreement (the “Agreement”) entered into between Union Bank and Trust Company, a
corporation having its principal office in Bowling Green, Virginia, (the “Bank”)
and myself; with the right to change reserved. This beneficiary designation
supersedes any prior beneficiary designation under the Agreement which I have
made.

 

PRIMARY BENEFICIARY DESIGNATION. I hereby designate the following person(s) or
entity(ies) as my primary beneficiary for payment of my remaining benefit under
the Agreement at my death:

 

  Name, Relationship and Address   SSN  

% of

Benefit

1.           2.           3.          

 

CONTINGENT BENEFICIARY DESIGNATION. I hereby designate the following person(s)
or entity(ies) as my contingent beneficiary , to whom payment of my remaining
benefit under the Agreement at my death shall be made if no person or entity
designated as primary beneficiary survives me or if all persons or entities
designated as primary beneficiary die or cease to exist before payment in full
of my benefit:

 

  Name, Relationship and Address   SSN  

% of

Benefit

1.           2.           3.          

 

ELECTION OF AUTOMATIC BENEFICIARY DESIGNATION RULES. □ (Check only if automatic
beneficiary elected.) I hereby elect to have my remaining benefit under the
Agreement at my death paid in accordance with the automatic beneficiary
selection order of the Agreement.

 

Date:     Participant’s Signature:  

 

 

 